GLOBAL RESOURCE ENERGY, INC. 848 N. Rainbow Blvd., #2167, Las Vegas, NV 89107 January 26, 2012 Mr. James Brooks Patedma Group Corp., DBA Kardings America 952 North Western Ave., Los Angeles, CA 90029 Re:Dongguan City Cled Optoelectronic Co., Ltd. Assignment of Distributor Agreement Dear Mr. Brooks: THIS ASSIGNMENT OF DISTRIBUTOR AGREEMENT (the “Assignment”) entered into this 26th day of January, 2012, by and between Patedma Group Corp.,DBA Kardings America whose address is 952 North Western Ave., Los Angeles, CA (the “Assignor”) and Global Resource Energy, Inc. whose address is 848 N. Rainbow Blvd., #2167, Las Vegas, NV 89107 (the “Assignee”); IN CONSIDERATION of 1,000,000 restricted shares of the Common Stock of Assignee to be issued and delivered up the execution of this Agreement, the Assignor does hereby sell, assign, transfer and convey to the Assignee, its successors and assigns, all of the Assignor’s right, title and interest in and to the Distibutor Agreement appended hereto as Schedule A(the “Agreement”): 2.The Assignor further hereby covenants that it will, at any time, upon the request of the Assignee, execute and deliver to the Assignee any new or confirmatory instruments and to perform any other acts which the Assignee may reasonably request in order to fully assign and transfer to and vest in the Assignee, all of the Assignor’s right, title and interest in and to the Agreement. 3.This Assignment shall include all of the Assignor’s rights to all income, royalties, and payments now or hereafter due and payable pursuant to the Agreement and the operations undertaken by the Assignee under the Agreement, as fully and entirely as the same would have been held and enjoyed by the Assignor if this sale and assignment had not been made. 4.The Assignor acknowledges and agrees to obtain the consent of Dongguan City Cled Optoelectronic Co., Ltd. pursuant to the Distributor Agreement. 5.The Assignee agrees to abide by all of the terms and conditions of the Agreement and shall not breech any of the terms of the Agreement. INTENTIONALLY LEFT BLANK 1 DATED this 26TH day of January, 2012 GLOBAL RESOURCE ENERGY, INC. (Assignee) Per: Name: Title: I have authority to bind the Company. Patedma Group Corp., DBA Kardings America (Assignor) Per: Name: Title: I have authority to bind the Company. 2 3 4 5 6 7
